 



EXHIBIT 10.I

EL PASO ENERGY CORPORATION

1995 OMNIBUS COMPENSATION
PLAN

AMENDED AND RESTATED EFFECTIVE AS OF AUGUST 1, 1998

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
SECTION 1 PURPOSES
    1  
 
       
SECTION 2 DEFINITIONS
    1  
2.1 Adjusted Value
    1  
2.2 Beneficiary
    1  
2.3 Board of Directors
    1  
2.4 Cause
    1  
2.5 Change in Control
    2  
2.6 Code
    3  
2.7 Common Stock
    3  
2.8 Exchange Act
    3  
2.9 Fair Market Value
    3  
2.10 Good Reason
    4  
2.11 Incentive Stock Option
    5  
2.12 Management Committee
    5  
2.13 Maximum Annual Employee Grant
    5  
2.14 Nonqualified Option
    5  
2.15 Option Price
    5  
2.16 Participant
    5  
2.17 Performance Cycle
    5  
2.18 Performance Goals
    5  
2.19 Performance Peer Group
    6  
2.20 Performance Period
    6  
2.21 Performance Ranking Position
    6  
2.22 Performance Unit or Units
    6  
2.23 Permanent Disability or Permanently Disabled
    6  
2.24 Plan Administrator
    7  
2.25 Restricted Stock
    7  
2.26 Rule 16b-3
    7  
2.27 Section 16 Insider
    7  
2.28 Section 162(m)
    7  
2.29 Subsidiary
    7  
2.30 Total Shareholder Return
    7  
2.31 Valuation Date
    8  
 
       
SECTION 3 ADMINISTRATION
    8  
 
       
SECTION 4 ELIGIBILITY
    9  
 
       
SECTION 5 SHARES AND UNITS AVAILABLE FOR THE PLAN
    9  

            El Paso Energy Corporation
1995 Omnibus Compensation Plan   i   Table of Contents

 



--------------------------------------------------------------------------------



 



         
SECTION 6 STOCK OPTIONS
    10  
 
       
SECTION 7 STOCK APPRECIATION RIGHTS
    16  
 
       
SECTION 8 LIMITED STOCK APPRECIATION RIGHTS
    18  
 
       
SECTION 9 PERFORMANCE UNITS
    19  
9.1 Grants of Units
    19  
9.2 Notice to Participants
    19  
9.3 Vesting
    19  
9.4 Valuation of Performance Units
    20  
9.5 Entitlement to Payment
    21  
9.6 Deferred Payment
    23  
9.7 Acceleration of Payment Due to Change in Control
    23  
9.8 Unfunded Obligation
    24  
9.9 Designation of Beneficiary
    24  
 
       
SECTION 10 RESTRICTED STOCK
    24  
 
       
SECTION 11 REGULATORY APPROVALS AND LISTING
    26  
 
       
SECTION 12 EFFECTIVE DATE AND TERM OF PLAN
    27  
 
       
SECTION 13 GENERAL PROVISIONS
    28  
 
       
SECTION 14 COMPLIANCE WITH RULE 16b-3 AND SECTION 162(m)
    29  
 
       
SECTION 15 AMENDMENT, TERMINATION OR DISCONTINUANCE OF THE PLAN
    30  

            El Paso Energy Corporation
1995 Omnibus Compensation Plan   ii   Table of Contents

 



--------------------------------------------------------------------------------



 



EL PASO ENERGY CORPORATION
1995 OMNIBUS COMPENSATION PLAN
AMENDED AND RESTATED EFFECTIVE AS OF AUGUST 1, 1998

SECTION 1 PURPOSES

     The purposes of the El Paso Energy Corporation 1995 Omnibus Compensation
Plan (the “Plan”) are to promote the interests of El Paso Energy Corporation
(the “Company”) and its stockholders by strengthening its ability to attract and
retain officers and key management employees (“key management employees” means
those employees who hold the position of department director) in the employ of
the Company and its Subsidiaries (as defined below) by furnishing suitable
recognition of their ability and industry which contributed materially to the
success of the Company and to align the interests and efforts of the Company’s
officers and key management employees to the long-term interests of the
Company’s stockholders. The Plan provides for the grant of stock options,
limited stock appreciation rights, stock appreciation rights, restricted stock
and performance units in accordance with the terms and conditions set forth
below.

SECTION 2 DEFINITIONS

     Unless otherwise required by the context, the following terms when used in
the Plan shall have the meanings set forth in this Section 2:



2.1   ADJUSTED VALUE

     The dollar amount value of Performance Units determined as of a Valuation
Date.



2.2   BENEFICIARY

     The person or persons designated by the Participant pursuant to Section
6.4(f) or Section 9.9 of this Plan to whom payments are to be paid pursuant to
the terms of the Plan in the event of the Participant’s death.



2.3   BOARD OF DIRECTORS

     The Board of Directors of the Company.



2.4   CAUSE

     The Company may terminate the Participant’s employment for Cause. A
termination for Cause is a termination evidenced by a resolution adopted in good
faith by two-thirds (2/3) of the Board of Directors that the Participant (i)
willfully and continually failed to substantially perform the Participant’s
duties with the Company (other than a failure resulting from the Participant’s
incapacity due to physical or mental illness) which

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 1

 



--------------------------------------------------------------------------------



 



failure continued for a period of at least thirty (30) days after a written
notice of demand for substantial performance has been delivered to the
Participant specifying the manner in which the Participant has failed to
substantially perform or (ii) willfully engaged in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise; provided,
however, that no termination of the Participant’s employment shall be for Cause
as set forth in clause (ii) above until (A) there shall have been delivered to
the Participant a copy of a written notice setting forth that the Participant
was guilty of the conduct set forth in clause (ii) above and specifying the
particulars thereof in detail and (B) the Participant shall have been provided
an opportunity to be heard by the Board of Directors (with the assistance of the
Participant’s counsel if the Participant so desires). No act, nor failure to
act, on the Participant’s part shall be considered “willful” unless the
Participant has acted, or failed to act, with an absence of good faith and
without a reasonable belief that the Participant’s action or failure to act was
in the best interest of the Company. Notwithstanding anything contained in the
Plan to the contrary, no failure to perform by the Participant after notice of
termination is given by the Participant shall constitute Cause.



2.5   CHANGE IN CONTROL

     As used in the Plan, a Change in Control shall be deemed to occur (i) if
any person (as such term is used in Sections 13(d) and 14(d)(2) of the Exchange
Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
twenty percent (20%) or more of the combined voting power of the Company’s then
outstanding securities, (ii) upon the first purchase of the Common Stock
pursuant to a tender or exchange offer (other than a tender or exchange offer
made by the Company), (iii) upon the approval by the Company’s stockholders of a
merger or consolidation, a sale or disposition of all or substantially all of
the Company’s assets or a plan of liquidation or dissolution of the Company, or
(iv) if, during any period of two (2) consecutive years, individuals who at the
beginning of such period constitute the Board of Directors cease for any reason
to constitute at least a majority thereof, unless the election or nomination for
the election by the Company’s stockholders of each new director was approved by
a vote of at least two-thirds (2/3) of the directors then still in office who
were directors at the beginning of the period. Notwithstanding the foregoing, a
Change in Control shall not be deemed to occur if the Company either merges or
consolidates with or into another company or sells or disposes of all or
substantially all of its assets to another company, if such merger,
consolidation, sale or disposition is in connection with a corporate
restructuring wherein the stockholders of the Company immediately before such
merger, consolidation, sale or disposition own, directly or indirectly,
immediately following such merger, consolidation, sale or disposition at least
eighty percent (80%) of the combined voting power of all outstanding classes of
securities of the company resulting from such merger or consolidation, or to
which the Company sells or disposes of its assets, in substantially the same
proportion as their ownership in the Company immediately before such merger,
consolidation, sale or disposition.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 2

 



--------------------------------------------------------------------------------



 



2.6   CODE

     The Internal Revenue Code of 1986, as amended and in effect from time to
time, and the temporary or final regulations of the Secretary of the U.S.
Treasury adopted pursuant to the Code.



2.7   COMMON STOCK

     The Common Stock of the Company, $3 par value per share, or such other
class of shares or other securities as may be applicable pursuant to the
provisions of Section 5.



2.8   EXCHANGE ACT

     The Securities Exchange Act of 1934, as amended.



2.9   FAIR MARKET VALUE

     As applied to a specific date, Fair Market Value shall be deemed to be the
mean between the highest and lowest quoted selling prices at which Common Stock
is sold on such date as reported in the NYSE-Composite Transactions by The Wall
Street Journal on such date, or if no Common Stock was traded on such date, on
the next preceding day on which Common Stock was so traded. Notwithstanding the
foregoing, upon the exercise,

     (a) during the thirty (30) day period following a Change in Control, of a
limited stock appreciation right or stock appreciation right granted in
connection with a Nonqualified Option more than six (6) months prior to a Change
in Control, or

     (b) during the seven (7) month period following a Change in Control, of a
limited stock appreciation right or of a stock appreciation right granted in
connection with a Nonqualified Option less than six (6) months prior to a Change
in Control,

On or after a Change in Control, Fair Market Value on the date of exercise shall
be deemed to be the greater of (i) the highest price per share of Common Stock
as reported in the NYSE-Composite Transactions by The Wall Street Journal during
the sixty (60) day period ending on the day preceding the date of exercise of
the stock appreciation right or limited stock appreciation right, as the case
may be, and (ii) if the Change in Control is one described in clause (ii) or
(iii) of Section 2.5, the highest price per share paid for Common Stock in
connection with such Change in Control.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 3

 



--------------------------------------------------------------------------------



 



2.10   GOOD REASON

     Good Reason shall mean the occurrence of any of the following events or
conditions:

     (a) a change in the Participant’s status, title, position or
responsibilities (including reporting responsibilities) which, in the
Participant’s reasonable judgment, represents a substantial reduction of the
status, title, position or responsibilities as in effect immediately prior
thereto; the assignment to the Participant of any duties or responsibilities
which, in the Participant’s reasonable judgment, are inconsistent with such
status, title, position or responsibilities; or any removal of the Participant
from or failure to reappoint or reelect the Participant to any of such
positions, except in connection with the termination of the Participant’s
employment for Cause, for Permanent Disability or as a result of his or her
death, or by the Participant other than for Good Reason;

     (b) a reduction in the Participant’s annual base salary;

     (c) the Company’s requiring the Participant (without the consent of the
Participant) to be based at any place outside a thirty-five (35) mile radius of
his or her place of employment prior to a Change in Control, except for
reasonably required travel on the Company’s business which is not materially
greater than such travel requirements prior to the Change in Control;

     (d) the failure by the Company to (i) continue in effect any material
compensation or benefit plan in which the Participant was participating at the
time of the Change in Control, including, but not limited to, the Plan, the El
Paso Energy Corporation Pension Plan, the El Paso Energy Corporation
Supplemental Benefits Plan, the El Paso Energy Corporation 1995 Incentive
Compensation Plan, the El Paso Energy Corporation Deferred Compensation Plan and
the El Paso Energy Corporation Retirement Savings Plan, with any amendments and
restatements of such plans made prior to such Change in Control; or (ii) provide
the Participant with compensation and benefits at least equal (in terms of
benefit levels and/or reward opportunities) to those provided for under each
employee benefit plan, program and practice as in effect immediately prior to
the Change in Control (or as in effect following the Change in Control, if
greater);

     (e) any material breach by the Company of any provision of the Plan; or

     (f) any purported termination of the Participant’s employment for Cause by
the Company which does not otherwise comply with the terms of the Plan.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 4

 



--------------------------------------------------------------------------------



 



2.11   INCENTIVE STOCK OPTION

     An option intended to meet the requirements of an Incentive Stock Option as
defined in Section 422 of the Code, as in effect at the time of grant of such
option, or any statutory provision that may hereafter replace such Section.



2.12   MANAGEMENT COMMITTEE

     A committee consisting of the Chief Executive Officer and such other senior
officers as the Chief Executive Officer shall designate.



2.13   MAXIMUM ANNUAL EMPLOYEE GRANT

     The Maximum Annual Employee Grant set forth in Section 5.4.



2.14   NONQUALIFIED OPTION

     An option which is not intended to meet the requirements of an Incentive
Stock Option as defined in Section 422 of the Code.



2.15   OPTION PRICE

     The price per share of Common Stock at which each option is exercisable.



2.16   PARTICIPANT

     An eligible employee to whom an option, limited stock appreciation right,
stock appreciation right, Restricted Stock or Performance Unit is granted under
the Plan as set forth in Section 4.



2.17   PERFORMANCE CYCLE

          That period commencing with January 1 of each year in which the grant
of a Performance Unit is made and ending on December 31 of the third succeeding
year, or such other time period as the Plan Administrator may determine. The
Plan Administrator, it its discretion, may initiate an overlapping Performance
Cycle that begins before an existing Performance Cycle has ended.



2.18   PERFORMANCE GOALS

     The Plan Administrator shall establish one or more performance goals
(“Performance Goals”) for each Performance Period in writing. Such Performance
Goals shall be set no later than the commencement of the applicable Performance
Period, or such later date as may be permitted with respect to
“performance-based” compensation under Section 162(m) of the Code.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 5

 



--------------------------------------------------------------------------------



 



     Each Performance Goal selected for a particular Performance Period shall be
a relative or absolute measure of any one or more of the following: Total
Shareholder Return, operating income, pre-tax profit, earnings per share, cash
flow, return on capital, return on equity, return on net assets, net income,
debt reduction, safety, return on investment or revenues. The foregoing terms
shall have the same meaning as used in the Company’s financial statements, or if
the terms are not used in the Company’s financial statements, they shall have
the meaning generally applied pursuant to general accepted accounting
principles, or as used in the industry, as applicable.



2.19   PERFORMANCE PEER GROUP

     Those publicly held companies selected by the Plan Administrator prior to
the commencement of a Performance Period, or such later date provided by the
Code, to form a comparative performance group in applying Section 9.4.



2.20   PERFORMANCE PERIOD

     That period of time during which Performance Goals are measured to
determine the vesting or granting of options, limited stock appreciation rights,
stock appreciation rights, Restricted Stock or Performance Units, as the Plan
Administrator may determine.



2.21   PERFORMANCE RANKING POSITION

     The relative placement of the Company’s Total Shareholder Return measured
against the Total Shareholder Return of the other companies in the Performance
Peer Group for which purposes rank shall be determined by quartile, with a
ranking in the first (1st) quartile (e.g., the Company’s Total Shareholder
Return is equal to or greater than the Total Shareholder Return of at least
seventy-five percent (75%) of the Performance Peer Group) corresponding to the
highest quartile of Total Shareholder Return.



2.22   PERFORMANCE UNIT OR UNITS

     Units of long-term incentive compensation granted to a Participant with
respect to a particular Performance Cycle.



2.23   PERMANENT DISABILITY OR PERMANENTLY DISABLED

     A Participant shall be deemed to have become Permanently Disabled for
purposes of the Plan if the Chief Executive Officer of the Company shall find
upon the basis of medical evidence satisfactory to the Chief Executive Officer
that the Participant is totally disabled, whether due to physical or mental
condition, so as to be prevented from engaging in further employment by the
Company or any of its Subsidiaries, and that such disability will be permanent
and continuous during the remainder of the Participant’s life; provided, that
with respect to Section 16 Insiders such determination shall be made by the Plan
Administrator.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 6

 



--------------------------------------------------------------------------------



 



2.24   PLAN ADMINISTRATOR

     The Board of Directors or the committee appointed and/or authorized
pursuant to Section 3 to administer the Plan.



2.25   RESTRICTED STOCK

     Common Stock granted under the Plan that is subject to the requirements of
Section 10 and such other restrictions as the Plan Administrator deems
appropriate. References to Restricted Stock in this Plan shall include
Performance Restricted Stock (as defined in Section 5.2) unless the context
otherwise requires.



2.26   RULE 16b-3

     Rule 16b-3 of the General Rules and Regulations under the Exchange Act.



2.27   SECTION 16 INSIDER

     Any person who is selected by the Plan Administrator to receive options,
limited stock appreciation rights, stock appreciation rights, Restricted Stock
and/or Performance Units pursuant to the Plan and who is subject to the
requirements of Section 16 of the Exchange Act, and the rules and regulations
promulgated thereunder.



2.28   SECTION 162(m)

     Section 162(m) of the Code, and regulations promulgated thereunder.



2.29   SUBSIDIARY

     An entity that is designated by the Plan Administrator as a subsidiary for
purposes of the Plan and that is a corporation (or other form of business
association that is treated as a corporation for tax purposes) of which shares
(or other ownership interests) having more than fifty percent (50%) of the
voting power are owned or controlled, directly or indirectly, by the Company so
as to qualify as a “subsidiary corporation” (within the meaning of Section
424(f) of the Code).



2.30   TOTAL SHAREHOLDER RETURN

     The sum of (i) the appreciation or depreciation in the price of a share of
a company’s common stock, and (ii) the dividends and other distributions paid
during the applicable Performance Cycle, expressed as a percentage basis of the
Fair Market Value of such share on the first day of the applicable Performance
Cycle, as calculated in a manner determined by the Plan Administrator.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 7

 



--------------------------------------------------------------------------------



 



2.31   VALUATION DATE

     The date for determining the Adjusted Value of vested Units that will be
paid or credited to the Participant or Beneficiary in accordance with Section
9.5 or 9.6. The Valuation Date shall occur on the last day of the applicable
Performance Cycle, or such other time as provided in this Plan, or as the Plan
Administrator may select. The Valuation Date for each Performance Cycle shall be
set forth in the grant of Performance Units and shall be established no later
than the date on which the Performance Goals for a particular Performance Cycle
are selected, except as otherwise specifically provided herein.

SECTION 3 ADMINISTRATION

     3.1 The Plan shall be administered by the Board of Directors or, in the
event the Board of Directors shall appoint and/or authorize a committee to
administer the Plan, by such committee.

     No member of the Board of Directors or the committee shall vote with
respect directly to the granting of options, limited stock appreciation rights,
stock appreciation rights, Restricted Stock and/or Performance Units hereunder
to himself or herself, as the case may be, and, if state corporate law does not
permit a committee to grant options, limited stock appreciation rights, stock
appreciation rights, Restricted Stock and Performance Units to directors, then
any option, limited stock appreciation right, stock appreciation right,
Restricted Stock or Performance Unit granted under the Plan to a director for
his or her services as such shall be approved by the full Board of Directors.

     The members of any committee serving as Plan Administrator shall be
appointed by the Board of Directors for such term as the Board of Directors may
determine. The Board of Directors may from time to time remove members from, or
add members to, the committee. Vacancies on the committee, however caused, may
be filled by the Board of Directors.

     With respect to grants made under the Plan to Section 16 Insiders, the Plan
Administrator shall be constituted at all times so as to meet the disinterested
administration requirements of Rule 16b-3 and the outside director requirements
of Section 162(m) so long as any of the Company’s equity Securities are
registered pursuant to Section 12(b) or 12(g) of the Exchange Act.

     3.2 Except for the terms and conditions explicitly set forth in the Plan,
the Plan Administrator shall have sole authority to construe and interpret the
Plan, to establish, amend and rescind rules and regulations relating to the
Plan, to select persons eligible to participate in the Plan, to grant options,
limited stock appreciation rights, stock appreciation rights, Restricted Stock
and Performance Units thereunder, to administer the Plan, to make
recommendations to the Board of Directors, and to take all such steps and

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 8

 



--------------------------------------------------------------------------------



 



make all such determinations in connection with the Plan and the options,
limited stock appreciation rights, stock appreciation rights, Restricted Stock
and Performance Units granted thereunder as it may deem necessary or advisable,
which determination shall be final and binding upon all Participants, so long as
such interpretation and construction with respect to Incentive Stock Options
corresponds to any applicable requirements of Section 422 of the Code. The Plan
Administrator shall cause the Company at its expense to take any action related
to the Plan which may be necessary to comply with the provisions of any federal
or state law or any regulations issued thereunder.

     3.3 Each member of any committee acting as Plan Administrator, while
serving as such, shall be considered to be acting in his or her capacity as a
director of the Company. Members of the Board of Directors and members of any
committee acting under the Plan shall be fully protected in relying in good
faith upon the advice of counsel and shall incur no liability except for gross
negligence or willful misconduct in the performance of their duties.

SECTION 4 ELIGIBILITY

     To be eligible for selection by the Plan Administrator to participate in
the Plan, an individual must be an officer or key management employee of the
Company, or of any Subsidiary, as of the date on which the Plan Administrator
grants to such individual an option, limited Stock appreciation right, stock
appreciation right, Restricted Stock or Performance Unit or a person who, in the
judgment of the Plan Administrator, holds a position of responsibility and is
able to contribute substantially to the Company’s continued success. Members of
the Board of Directors of the Company who are full-time salaried officers shall
be eligible to participate. Members of the Board of Directors who are not
employees are not eligible to participate in this Plan.

SECTION 5 SHARES AND UNITS AVAILABLE FOR THE PLAN

     5.1 Subject to Section 5.5, the maximum number of shares that may be issued
upon settlement of Performance Units and for which options, limited stock
appreciation rights, stock appreciation rights and Restricted Stock may at any
time be granted under the Plan is six million (6,000,000) shares of Common
Stock, from shares held in the Company’s treasury or out of authorized but
unissued shares of the Company, or partly out of each, as shall be determined by
the Board of Directors, subject to, and reduced by (on a post-split basis), the
number of shares of Common Stock awarded prior to the occurrence of a
two-for-one stock split effected by the Company in the form of a 100% stock
dividend on April 1, 1998. Any options, limited stock appreciation rights, stock
appreciation rights and shares of Restricted Stock outstanding under the Plan on
April 1, 1998, shall be adjusted on a two-for-one basis to reflect the stock
dividend.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 9

 



--------------------------------------------------------------------------------



 



     5.2 Notwithstanding the foregoing, and subject to Section 5.5, the number
of shares for which Restricted Stock may be granted pursuant to Section 10 of
the Plan may not exceed one million (1,000,000) shares of Common Stock, unless
the granting or vesting of such Restricted Stock is in compliance with the
performance-based requirements of Section 162(m) (the “Performance Restricted
Stock”), subject to, and reduced by (on a post-split basis), the number of
shares of Common Stock awarded prior to the occurrence of a two-for-one stock
split effected by the Company in the form of a 100% stock dividend on April 1,
1998. Any shares of Restricted Stock outstanding under the Plan on April 1,
1998, shall be adjusted on a two-for-one basis to reflect the stock dividend.
The grant of Performance Restricted Stock is not limited by this Section 5.2.

     5.3 Subject to Section 5.5, the number of Performance Units which may be
granted under the Plan is set at three hundred thousand (300,000) Units. Units
that have been granted and are fully vested or that still may become fully
vested under the terms of the Plan shall reduce the number of outstanding Units
that are available for use in making future grants under the Plan.

     5.4 The maximum number of shares, as calculated in accordance with the
provisions of Section 5.1, with respect to which awards under this Plan may be
granted to any eligible employee in any one year shall not exceed: (a) one
million (1,000,000) in the case of options (and related limited stock
appreciation rights or stock appreciation rights) or issued upon settlement of
Performance Units; and (b) one million (1,000,000) in the case of shares of
Restricted Stock (whether or not such Restricted Stock is Performance Restricted
Stock). With respect to Performance Units, the maximum Units granted to any
eligible employee shall not exceed seventy-five thousand (75,000) Performance
Units in any Performance Cycle. Each of the foregoing maximums shall be referred
to collectively as the “Maximum Annual Employee Grant.”

     5.5 In the event of a recapitalization, stock split, stock dividend,
exchange of shares, merger, reorganization, change in corporate structure or
shares of the Company or similar event, the Board of Directors, upon the
recommendation of the Plan Administrator, may make appropriate adjustments in
the number of shares authorized for the Plan, the Maximum Annual Employee Grant
and, with respect to outstanding options, limited stock appreciation rights,
stock appreciation rights, and Restricted Stock, the Plan Administrator may make
appropriate adjustments in the number of shares and the Option Price.

SECTION 6 STOCK OPTIONS

     6.1 Options may be granted to eligible employees in such number, and at
such times during the term of the Plan as the Plan Administrator shall
determine, the Plan Administrator taking into account the duties of the
respective employees, their present and potential contributions to the success
of the Company, and such other factors as the Plan Administrator shall deem
relevant in accomplishing the purposes of the Plan. The

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 10

 



--------------------------------------------------------------------------------



 



granting of an option shall take place when the Plan Administrator by
resolution, written consent or other appropriate action determines to grant such
an option to a particular Participant at a particular price. Each option shall
be evidenced by a written instrument delivered by or on behalf of the Company
containing provisions not inconsistent with the Plan.

     6.2 An option granted under the Plan may be either an Incentive Stock
Option or a Nonqualified Option.

     6.3 Each provision of the Plan and each Incentive Stock Option granted
thereunder shall be construed so that each such option shall qualify as an
Incentive Stock Option, and any provision thereof that cannot be so construed
shall be disregarded, unless the Participant agrees otherwise. The total number
of shares which may be purchased upon the exercise of Incentive Stock Options
granted under the Plan shall not exceed the total specified in Section 5.1.
Incentive Stock Options, in addition to complying with the other provisions of
the Plan relating to options generally, shall be subject to the following
conditions:



  (a)   Ten Percent (10%) Stockholders

     A Participant must not, immediately before an Incentive Stock Option is
granted, own stock representing more than ten percent (10%) of the voting power
or value of all classes of stock of the Company or of a Subsidiary. This
requirement is waived if (i) the Option Price of the Incentive Stock Option to
be granted is at least one hundred ten percent (110%) of the Fair Market Value
of the stock subject to the option, determined at the time the option is
granted, and (ii) the option is not exercisable more than five (5) years from
the date the option is granted.



  (b)   Annual Limitation

     To the extent that the aggregate Fair Market Value (determined at the time
of the grant of the option) of the stock with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year exceeds One Hundred Thousand Dollars ($100,000), such options
shall be treated as Nonqualified Options.



  (c)   Additional Terms

     Any other terms and conditions which the Plan Administrator determines,
upon advice of counsel, must be imposed for the option to
be an Incentive Stock Option.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 11

 



--------------------------------------------------------------------------------



 



     6.4 Except as otherwise provided in Section 6.3, all Incentive Stock
Options and Nonqualified Options under the Plan shall be granted subject to the
following terms and conditions:



  (a)   Option Price

     The Option Price shall be determined by the Plan Administrator, but shall
not be less than one hundred percent (100%) of the Fair Market Value of the
Common Stock on the date the option is granted.



  (b)   Duration of Options

     Options shall be exercisable at such time and under such conditions as set
forth in the option grant, but in no event shall any Incentive Stock Option be
exercisable subsequent to the day before the tenth anniversary of the date on
which the option is granted, nor shall any other option be exercisable later
than the tenth anniversary of the date of its grant.



  (c)   Exercise of Options

     Subject to Section 6.4(j), a Participant may not exercise an option until
the Participant has completed one (1) year of continuous employment with the
Company or any of its Subsidiaries from and including the date on which the
option is granted, or such longer period as the Plan Administrator may determine
in a particular case. This requirement is waived in the event of death or
Permanent Disability of a Participant before such period of continuous
employment is completed and may be waived or modified in the agreement
evidencing the option or by resolution adopted at any time by the Plan
Administrator. Thereafter, shares of Common Stock covered by an option may be
purchased at one time or in such installments over the balance of the option
period as may be provided in the option grant. Any shares not purchased on the
applicable installment date may be purchased thereafter at any time prior to the
final expiration of the option. To the extent that the right to purchase shares
has accrued thereunder, options may be exercised from time to time by written
notice to the Company setting forth the number of shares with respect to which
the option is being exercised.



  (d)   Payment

     The purchase price of shares purchased under options shall be paid in full
to the Company upon the exercise of the option by delivery of consideration
equal to the product of the Option Price and the number of shares purchased (the
“Purchase Price”). Such consideration may be either (i) in cash or (ii) at the
discretion of the Plan Administrator, in Common Stock already owned by the
Participant for at least six (6) months, or any combination of cash and Common

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 12

 



--------------------------------------------------------------------------------



 



Stock. The Fair Market Value of such Common Stock as delivered shall be valued
as of the day prior to delivery. The Plan Administrator can determine at the
time the option is granted that additional forms of payment will be permitted.
To the extent permitted by the Plan Administrator and applicable laws and
regulations (including, but not limited to, federal tax and securities laws,
regulations and state corporate law), an option may also be exercised by
delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds to pay the Purchase Price. A Participant shall have none of the
rights of a stockholder until the shares of Common Stock are issued to the
Participant.

     If specifically authorized in the option grant, a Participant may elect to
pay all or a portion of the Purchase Price by having shares of Common Stock with
a Fair Market Value equal to all or a portion of the Purchase Price be withheld
from the shares issuable to the Participant upon the exercise of the option. The
Fair Market Value of such Common Stock as is withheld shall be determined as of
the same day as the exercise of the option. In the event an option grant to a
Section 16 Insider provides that the Purchase Price may be paid in whole or in
part by having shares with a Fair Market Value equal to all or a portion of the
Purchase Price withheld from the shares issuable to the Participant upon the
exercise of the option, the following restrictions shall apply. To the extent
required for compliance with Rule 16b-3, the withholding of shares issuable upon
the exercise of an option to pay the Purchase Price by a Section 16 Insider must
be approved by the Plan Administrator and must be made (x) pursuant to an
irrevocable election made six (6) months in advance of the transaction,
(y) during the period beginning on the third business day following the date of
release for publication of the quarterly or annual summary statements of sales
and earnings of the Company and ending on the twelfth business day following
such date, or (z) otherwise in accordance with Rule 16b-3 and interpretations
thereunder.



  (e)   Restrictions

     The Plan Administrator shall determine and reflect in the option grant,
with respect to each option, the nature and extent of the restrictions, if any,
to be imposed on the shares of Common Stock which may be purchased thereunder,
including, but not limited to, restrictions on the transferability of such
shares acquired through the exercise of such options for such periods as the
Plan Administrator may determine and, further, that in the event a Participant’s
employment by the Company, or a Subsidiary, terminates during the period in
which such shares are nontransferable, the Participant shall be required to sell
such shares back to the Company at such prices as the Plan Administrator may
specify in the option.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 13

 



--------------------------------------------------------------------------------



 



  (f)   Nontransferability of Options

     During a Participant’s lifetime, an option may be exercisable only by the
Participant. Options granted under the Plan and the rights and privileges
conferred thereby shall not be subject to execution, attachment or similar
process and may not be transferred, assigned, pledged or hypothecated in any
manner (whether by operation of law or otherwise) other than by will or by the
applicable laws of descent and distribution. Notwithstanding the foregoing, to
the extent permitted by applicable law and Rule 16b-3, the Plan Administrator
may permit a recipient of a Nonqualified Option to designate in writing during
the Participant’s lifetime a Beneficiary to receive and exercise the
Participant’s Nonqualified Options in the event of such Participant’s death (as
provided in Section 6.4(i)). A designation by a Participant under the Company’s
Omnibus Compensation Plan dated as of January 1, 1992 (the “Predecessor Plan”)
shall remain in effect under the Plan for any options unless such designation is
revoked or changed under the Plan. If any Participant attempts to transfer,
assign, pledge, hypothecate or otherwise dispose of any option under the Plan or
of any right or privilege conferred thereby, contrary to the provisions of the
Plan, or suffers the sale or levy or any attachment or similar process upon the
rights and privileges conferred hereby, all affected options held by such
Participant shall be immediately forfeited.



  (g)   Purchase for Investment

     The Plan Administrator shall have the right to require that each
Participant or other person who shall exercise an option under the Plan, and
each person into whose name shares of Common Stock shall be issued pursuant to
the exercise of an option, represent and agree that any and all shares of Common
Stock purchased pursuant to such option are being purchased for investment only
and not with a view to the distribution or resale thereof and that such shares
will not be sold except in accordance with such restrictions or limitations as
may be set forth in the option. This Section 6.4(g) shall be inoperative during
any period of time when the Company has obtained all necessary or advisable
approvals from governmental agencies and has completed all necessary or
advisable registrations or other qualifications of shares of Common Stock as to
which options may from time to time be granted as contemplated in Section 11.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 14

 



--------------------------------------------------------------------------------



 



  (h)   Termination of Employment

     Upon the termination of a Participant’s employment for any reason other
than death or Permanent Disability, the Participant’s option shall be
exercisable only to the extent that it was then exercisable and, unless the term
of the options expires sooner, such options shall expire according to the
following schedule; provided, that the Plan Administrator may at any time
determine in a particular case that specific limitations and restrictions under
the Plan shall not apply:



  (i)   Retirement

     The option shall expire, unless exercised, thirty-six (36) months after the
Participant’s retirement from the Company or any Subsidiary.



  (ii)   Disability

     The option shall expire, unless exercised, thirty-six (36) months after the
Participant’s Permanent Disability.



  (iii)   Termination

     Subject to subparagraph (iv) below, the option shall expire, unless
exercised, thirty-six (36) months after a Participant resigns or is terminated
as an employee of the Company or any of its Subsidiaries, unless the Chief
Executive Officer of the Company shall have determined in a specific case that
the option should expire sooner or should terminate when the Participant’s
employment status ceases; provided, however, that for Section 16 Insiders, such
determination shall be made by the Plan Administrator.



  (iv)   Termination Following a Change in Control

     The option shall expire, unless exercised, thirty-six (36) months after a
Participant’s termination of employment (other than a termination by the Company
for Cause or a voluntary termination by the Participant other than for Good
Reason) following a Change in Control, provided that said termination of
employment occurs within two (2) years following a Change in Control.



  (v)   All Other Terminations

     Notwithstanding subparagraphs (iii) and (iv) above, the option shall expire
upon termination of employment for Cause and any option intended to qualify as
an Incentive Stock Option shall expire, unless exercised, one year after the
Participant’s termination of employment on

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 15

 



--------------------------------------------------------------------------------



 



account of disability (as defined in Section 22(e)(3) of the Code) and shall
expire three (3) months after the Participant’s termination of employment other
than on account of death, Permanent Disability or termination for Cause, or
following a Change in Control.



  (i)   Death of Participant

     Upon the death of a Participant, whether during the Participant’s period of
employment or during the thirty-six (36) month period referred to in
Sections 6.4(h)(i), (ii) and (iii), the option shall expire, unless the original
term of the option expires sooner, twelve (12) months after the date of the
Participant’s death, unless the option is exercised within such twelve
(12) month period by the Participant’s Beneficiary, legal representatives,
estate or the person or persons to whom the deceased’s option rights shall have
passed by will or the laws of descent and distribution; provided, that the Plan
Administrator shall determine in a particular case that specific limitations and
restrictions under the Plan shall not apply. Notwithstanding any other Plan
provisions pertaining to the times at which options may be exercised, no option
shall continue to be exercisable, pursuant to Section 6.4(h) or this
Section 6.4(i), at a time that would violate the maximum duration of
Section 6.4(b).



  (j)   Change in Control

     Notwithstanding other Plan provisions pertaining to the times at which
options may be exercised, all outstanding options, to the extent not then
currently exercisable, shall become exercisable in full upon the occurrence of a
Change in Control. In no event, however, shall any intended Incentive Stock
Option, without notice to and consent of the Participant, first become
exercisable, pursuant to Section 6.4(c) or this Section 6.4(j), if the result
would be to cause such option, when granted, not to be treated as an Incentive
Stock Option (whether by reason of the possible future violation of the annual
limitation of Section 6.3(b) or otherwise). In addition, no option (whether or
not intended to be an Incentive Stock Option) shall continue to be exercisable,
pursuant to Sections 6.4(h) and 6.4(i), at a time that would violate the maximum
duration of Section 6.4(b).

SECTION 7 STOCK APPRECIATION RIGHTS

     7.1 The Plan Administrator may grant stock appreciation rights to
Participants in connection with any option granted under the Plan, either at the
time of the grant of such option or at any time thereafter during the term of
the option. Such stock appreciation rights shall cover the same shares covered
by the options (or such lesser number of shares of Common Stock as the Plan
Administrator may determine) and shall, except as provided in Section 7.3, be
subject to the same terms and conditions as the

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 16

 



--------------------------------------------------------------------------------



 



related options and such further terms and conditions not inconsistent with the
Plan as shall from time to time be determined by the Plan Administrator.

     7.2 Each stock appreciation right shall entitle the holder of the related
option to surrender to the Company unexercised the related option, or any
portion thereof, and to receive from the Company in exchange therefor an amount
equal to the excess of the Fair Market Value of one share of Common Stock on the
date the right is exercised over the Option Price per share times the number of
shares covered by the option, or portion thereof, which is surrendered. Payment
shall be made in shares of Common Stock valued at Fair Market Value as of the
date the right is exercised, or in cash, or partly in shares and partly in cash,
at the discretion of the Plan Administrator; provided, however, that payment
shall be made solely in cash with respect to a stock appreciation right which is
exercised within seven (7) months following a Change in Control. Notwithstanding
the foregoing and to the extent required by Rule 16b-3, a payment, in whole or
in part, of cash upon exercise of a stock appreciation right by a Section 16
Insider may be made only if the Plan Administrator approves such election to
receive cash and the right is exercised during the period beginning on the third
business day following the date of release for publication of the quarterly or
annual summary statements of sales and earnings of the Company and ending on the
twelfth business day following such date. Stock appreciation rights may be
exercised from time to time upon actual receipt by the Company of written notice
stating the number of shares of Common Stock with respect to which the stock
appreciation right is being exercised. The value of any fractional shares shall
be paid in cash.

     7.3 Stock appreciation rights are subject to the following restrictions:

     (a) Each stock appreciation right shall be exercisable at such time or
times as the option to which it relates shall be exercisable, or at such other
times as the Plan Administrator may determine; provided, however, that such
right shall not be exercisable until the Participant shall have completed a six
(6) month period of continuous employment with the Company or any of its
Subsidiaries immediately following the date on which the stock appreciation
right is granted. In the event of death or Permanent Disability of a Participant
during employment but before the Participant has completed such period of
continuous employment, such stock appreciation right shall be exercisable; but
only within the period specified in the related option. In the event of a Change
in Control, the requirement that a Participant shall have completed a six
(6) month period of continuous employment is waived with respect to a
Participant who is employed by the Company at the time of the Change in Control
but who, within the six (6) month period, voluntarily terminates employment for
Good Reason or is terminated by the Company other than for Cause.
Notwithstanding the foregoing, a stock appreciation right may not be exercised
for cash by a Section 16 Insider under any circumstances until the expiration of
the six (6) month period required under Rule 16b-3.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 17

 



--------------------------------------------------------------------------------



 



     (b) Except in the event of a Change in Control, the Plan Administrator in
its sole discretion may approve or deny in whole or in part a request to
exercise a stock appreciation right. Denial or approval of such request shall
not require a subsequent request to be similarly treated by the Plan
Administrator.

     (c) The right of a Participant to exercise a stock appreciation right shall
be canceled if and to the extent the related option is exercised. To the extent
that a stock appreciation right is exercised, the related option shall be deemed
to have been surrendered unexercised and canceled.

     (d) A holder of stock appreciation rights shall have none of the rights of
a stockholder until shares of Common Stock, if any, are issued to such holder
pursuant to such holder’s exercise of such rights.

     (e) The acquisition of Common Stock pursuant to the exercise of a stock
appreciation right shall be subject to the same restrictions as would apply to
the acquisition of Common Stock acquired upon acquisition of the related option,
as set forth in Section 6.4.

SECTION 8 LIMITED STOCK APPRECIATION RIGHTS

     8.1 The Plan Administrator may grant limited stock appreciation rights to
Participants in connection with any options granted under the Plan, either at
the time of the grant of such option or at any time thereafter during the term
of the option. Such limited stock appreciation rights shall cover the same
shares covered by the options (or such lesser number of shares of Common Stock
as the Plan Administrator may determine) and shall, except as provided in
Section 8.3, be subject to the same terms and conditions as the related options
and such further terms and conditions not inconsistent with the Plan as shall
from time to time be determined by the Plan Administrator.

     8.2 Each limited stock appreciation right shall entitle the holder of the
related option to surrender to the Company the unexercised portion of the
related option and to receive from the Company in exchange therefor an amount in
cash equal to the excess of the Fair Market Value of one (1) share of Common
Stock on the date the right is exercised over the Option Price per share times
the number of shares covered by the option, or portion thereof, which is
surrendered.

     8.3 Limited stock appreciation rights are subject to the following
restrictions:

     (a) Each limited stock appreciation right shall be exercisable in full for
a period of seven (7) months following the date of a Change in Control
regardless of whether the holder is employed by the Company or any of its
Subsidiaries on the date the right is exercised; provided, however, that limited
stock appreciation rights may not be exercised under any circumstances until the
expiration of the six (6) month period required under Rule 16b-3. Limited stock
appreciation rights

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 18

 



--------------------------------------------------------------------------------



 



shall be exercisable only to the same extent and subject to the same conditions
as the options related thereto are exercisable, as provided in Section 6.4(j).

     (b) The right of a Participant to exercise a limited stock appreciation
right shall be canceled if and to the extent the related option is exercised. To
the extent that a limited stock appreciation right is exercised, the related
option shall be deemed to have been surrendered unexercised and canceled.

SECTION 9 PERFORMANCE UNITS



9.1   GRANTS OF UNITS

     Subject to the Maximum Annual Employee Grant, Units may be granted to
Participants in such number as the Plan Administrator shall determine, taking
into account the duties of the respective Participants, their present and
potential contributions to the success of the Company or its Subsidiaries, their
compensation provided by other incentive plans, their salaries, and such other
factors as the Plan Administrator shall deem appropriate. Normally, Units will
be granted only at the beginning of each Performance Cycle except in cases where
a prorated grant may be made in mid-cycle to a newly eligible Participant or a
Participant whose job responsibilities have significantly changed during the
cycle.



9.2   NOTICE TO PARTICIPANTS

     The Plan Administrator shall notify each Participant in writing of the
grant of Units to the Participant. Such notice shall set forth the Total
Shareholder Return requirements, vesting schedule and such other terms and
conditions applicable to such Units.



9.3   VESTING



  (a)   Vesting Schedule

     The Plan Administrator shall adopt a vesting schedule for each year of a
Performance Cycle. Vesting of Units for each year may (i) occur automatically
after a Participant has completed the specified period of continuous employment
with the Company or any of its Subsidiaries from the date of grant of such
Units, (ii) be contingent upon attaining certain levels of Total Shareholder
Return for the year in which the Units are eligible to vest, or (iii) occur at
such other times or subject to such other criteria as the Plan Administrator may
determine. The Plan Administrator may, in its discretion, alter the vesting
guidelines in the event of unusual circumstances provided that to the extent
applicable any such discretion shall be exercised in a manner consistent with
Section 162(m). Vesting of Units with respect to Participants who begin
participation or receive an additional grant

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 19

 



--------------------------------------------------------------------------------



 



of Units during the Performance Cycle will be determined by the Plan
Administrator at the time of grant.



  (b)   Change in Control

     Notwithstanding the foregoing vesting provisions, all unvested Units shall
become fully vested on a pro rata basis measured in the nearest whole year
between (i) the date of grant and (ii) the date of a Change in Control. In the
event of termination of the Participant’s employment within two (2) years
following a Change in Control but subsequent to the Change in Control, for any
reason other than (i) the Participant’s death, (ii) the Participant’s Permanent
Disability, (iii) Cause, or (iv) by the Participant without Good Reason, all
unvested Units shall become fully vested on a pro rata basis measured in the
nearest whole year between (i) the date of a Change in Control and (ii) the
Participant’s termination.



9.4   VALUATION OF PERFORMANCE UNITS

     All Performance Units granted to Participants under the Plan shall be
valued as follows:



  (a)   Initial and Continuing Value

     Each Performance Unit shall have an initial value of one hundred dollars
($100) as of the date of the grant of Performance Units. Except where the
Adjusted Value of Performance Units is determined as provided under
Section 9.4(b), each Performance Unit shall continue to have a dollar value of
one hundred dollars ($100) on each date subsequent to the date of grant of the
Performance Unit.



  (b)   Adjusted Value

     The determination of the Adjusted Value of Performance Units for benefit
payments under Sections 9.5(b)(i) and 9.5(b)(ii) as of any relevant Valuation
Date shall be made based on the Company’s Performance Ranking Position for the
applicable Performance Cycle compared to the Performance Ranking Position of the
Performance Peer Group, based on the following schedule:

          Company’s Performance   Adjusted   Ranking Position   Value  
1st Quartile
  $ 150  
2nd Quartile
    100  
3rd Quartile
    50  
4th Quartile
    0  

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 20

 



--------------------------------------------------------------------------------



 



9.5   ENTITLEMENT TO PAYMENT



  (a)   Performance Certification

     The Plan Administrator shall certify in writing, prior to payment of the
Performance Units pursuant to this Section 9.5, the Company’s Performance
Ranking Position. In no event will an award be payable under this Section 9 if
the Company’s Performance Ranking Position is in the fourth (4th) quartile.



  (b)   Eligibility for Benefit Payments

     Benefit payments with respect to vested Performance Units shall be paid
under the following circumstances:



  (i)   Primary Benefit Payment

     Upon the expiration of each Performance Cycle, all uncanceled Performance
Units granted with respect to such Performance Cycle shall vest and benefit
payments with respect to such Performance Units shall become payable. A
Participant who has remained an employee continuously from the date of the grant
of the Performance Units for a Performance Cycle through the last day of such
Performance Cycle shall be eligible to receive a benefit payment equal to the
Adjusted Value, as provided for in Section 9.4(b), of the Performance Units (the
“Primary Benefit”) with respect to and as of the close of such Performance
Cycle. The Valuation Date for determining such Adjusted Value shall be
established by the Plan Administrator at the time the Performance Units are
granted. The amount of any benefit payment payable with respect to Performance
Units shall be reduced by the amount of any interim benefit payments made
pursuant to Section 9.5(b)(ii) with respect to such Performance Units. If the
interim benefit payments exceed the Primary Benefit, no payment shall be made.



  (ii)   Interim Benefit Payments

     The Plan Administrator may in its sole discretion provide for an interim
benefit payment to be made to a Participant with respect to Performance Units
granted for any particular Performance Cycle. The right to any interim benefit
payment shall be set forth in the grant of Performance Units to a Participant
and must establish the terms and conditions of such interim benefit payment
(including the Company’s Total Shareholder Return which must be attained during
such Performance Period). An interim benefit payment may be provided for after
the second year of a Performance Cycle. The interim benefit payment shall be
based upon the Adjusted Value of the Performance Units, as provided for in

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 21

 



--------------------------------------------------------------------------------



 



Section 9.4(b) for the period up to the date of the interim payment valuation,
and the amount of any such payment shall not exceed fifty percent (50%) of such
Adjusted Value for the Performance Units which are vested at the end of the
second year; provided, however, that such interim payment will be made only if
the Company’s Performance Ranking Position is in the first (1st) or second (2nd)
quartile. The Valuation Date for determining such Adjusted Value shall be set
forth in the grant of Performance Units. The Performance Units which are valued
for the interim benefit payment shall also be valued in accordance with
Section 9.5(b)(i) or Section 9.7 if applicable, to determine what, if any,
additional value the Participant may be entitled to. Interim benefit payments
shall be made to those Participants who have remained employees continuously
from the date of the grant of the applicable Performance Units until the date of
the interim benefit payment relating to such Performance Units. The amount of
any benefit payment payable with respect to Performance Units pursuant to
Sections 9.5(b)(i) and 9.5(d) shall be reduced by the amount of any interim
benefit payment made pursuant to this Section 9.5(b)(ii), but not below zero.



  (c)   Form of Payment

     A Participant or a Participant’s Beneficiary shall be entitled to receive
from the Company a benefit payment as provided pursuant to Sections 9.5(b)(i) or
9.5(b)(ii), as applicable, equal to the product of the Adjusted Value and the
number of vested Units of a Participant. Such payment shall be made as soon as
practicable following the applicable Valuation Date in accordance with this
Section 9.5(c).

     Except as provided in Sections 9.5(d) and 9.7, benefit payments made to a
Participant pursuant to this Section 9, shall be made as follows:

(i) Participants employed by the Company holding the position of Chairman of the
Board, President or Chief Executive Officer and Participants employed by Company
Subsidiaries holding equivalent positions, but not necessarily the same title,
shall receive their Performance Unit payout as follows:

(A) 50% (fifty percent) in cash and

(B) 50% (fifty percent) in Common Stock.

(ii) Participants employed by the Company holding the position of Vice Chairman
of the Board, Chief Operating Officer, or Executive Vice President and
Participants employed by Company Subsidiaries holding equivalent positions, but
not necessarily the same title, shall receive their Performance Unit payout as
follows:

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 22

 



--------------------------------------------------------------------------------



 



(A) 60% (sixty percent) in cash and

(B) 40% (forty percent) in Common Stock.

(iii) Participants employed by the Company holding the position of Senior Vice
President and Participants employed by Company Subsidiaries holding equivalent
positions, but not necessarily the same title, shall receive their Performance
Unit payout as follows:

(A) 75% (seventy-five percent) in cash and

(B) 25% (twenty-five percent) in Common Stock.



  (d)   Retirement, Death, Disability or Termination of Employment

     Participants (or their Beneficiaries in the case of their deaths) who have
retired, died, become Permanently Disabled, or who have terminated their
employment, prior to the end of a Performance Cycle shall not be entitled to
receive payment from the Company or its Subsidiaries for any Units which were
not vested as of the time such Participants ceased active employment with the
Company or its Subsidiaries. Notwithstanding Section 9.5(c), such Participants
(or their Beneficiaries in the case of their deaths) will be entitled to receive
a cash payment for vested Units in accordance with Section 9.5(b)(i). No
payments shall be made to such Participants (or Beneficiaries) pursuant to
Section 9.5(b)(ii).



9.6   DEFERRED PAYMENT

     Prior to the time that Units first vest pursuant to Section 9.3, the
Participant may, subject to the consent of the Management Committee and in
accordance with procedures that the Management Committee has approved, elect to
have all or a portion (subject to a $1,000 minimum) of the lump-sum cash payment
payable pursuant to Section 9.5(c) with respect to such vested Units deferred
according to the terms and conditions of the Company’s Deferred Compensation
Plan.



9.7   ACCELERATION OF PAYMENT DUE TO CHANGE IN CONTROL

     Upon a Change in Control, the current Performance Cycle shall immediately
end and all vested Units (including Units that vest pursuant to Section 9.3(b))
shall be paid in cash to Participants based on a value of one hundred fifty
dollars ($150) per Unit. This payment will be reduced to reflect any interim
benefit payments made in accordance with Section 9.5(b)(ii) and shall be made
(i) in a lump sum in cash that is in lieu of any otherwise applicable form and
time of payment under the Plan and (ii) within ten (10) days after the Change in
Control.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 23

 



--------------------------------------------------------------------------------



 



9.8   UNFUNDED OBLIGATION

     Any amounts (deferred or otherwise) to be paid to Participants pursuant to
the Plan are unfunded obligations. Neither the Company nor any Subsidiary is
required to segregate any monies from its general funds, to create any trusts or
to make any special deposits with respect to this obligation. Beneficial
ownership of any investments, including trust investments which the Company may
make to fulfill this obligation, shall at all times remain in the Company. Any
investments and the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or a fiduciary relationship
between the Plan Administrator, the Management Committee, the Company or any
Subsidiary and a Participant, or otherwise create any vested or beneficial
interest in any Participant or the Participant’s Beneficiary or the
Participant’s creditors in any assets of the Company or its Subsidiaries
whatsoever. The Participants shall have no claim against the Company for any
changes in the value of any assets which may be invested or reinvested by the
Company with respect to the Plan.



9.9   DESIGNATION OF BENEFICIARY

     The designation of a Beneficiary shall be on a form provided by the
Management Committee, executed by the Participant (with the consent of the
Participant’s spouse, if required by the Management Committee for reasons of
community property or otherwise), and delivered to the Management Committee. A
Participant may change his or her Beneficiary designation at any time. A
designation by a Participant under the Predecessor Plan shall remain in effect
under the Plan for any Performance Units unless such designation is revoked or
changed under the Plan. If no Beneficiary is designated, if the designation is
ineffective, or if the Beneficiary dies before the balance of a Participant’s
account is paid, the balance shall be paid to the Participant’s spouse, or if
there is no surviving spouse, to the Participant’s lineal descendants, pro rata,
or if there is no surviving spouse or any lineal descendant, to the
Participant’s estate. Notwithstanding the foregoing, however, a Participant’s
Beneficiary shall be determined under applicable state law if such state law
does not recognize Beneficiary designations under plans of this sort and is not
preempted by laws which recognize the provisions of this Section 9.9.

SECTION 10 RESTRICTED STOCK

     10.1 Subject to Sections 5.2 and 5.4, Restricted Stock (including
Performance Restricted Stock) may be granted to Participants in such number and
at such times during the term of the Plan as the Plan Administrator shall
determine, the Plan Administrator taking into account the duties of the
respective Participants, their present and potential contributions to the
success of the Company, and such other factors as the Plan Administrator shall
deem relevant in accomplishing the purposes of the Plan. The granting of
Restricted Stock shall take place when the Plan Administrator by resolution,
written consent or other appropriate action determines to grant such Restricted
Stock to a particular Participant. Each grant shall be evidenced by a written
instrument delivered by

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 24

 



--------------------------------------------------------------------------------



 



or on behalf of the Company containing provisions not inconsistent with the
Plan. The Participant receiving a grant of Restricted Stock shall be recorded as
a stockholder of the Company. Each Participant who receives a grant of
Restricted Stock shall have all the rights of a stockholder with respect to such
shares (except as provided in the restrictions on transferability), including
the right to vote the shares and receive dividends and other distributions;
provided, however, that no Participant awarded Restricted Stock shall have any
right as a stockholder with respect to any shares subject to the Participant’s
Restricted Stock grant prior to the date of issuance to the Participant of a
certificate or certificates for such shares.

     10.2 Notwithstanding any other provision to the contrary in this
Section 10, before Performance Restricted Stock can be granted or vested, as
applicable, the Plan Administrator shall:

     (a) Determine the Performance Goals applicable to the particular
Performance Period; and

     (b) Certify in writing that such Performance Goals for a particular
Performance Period have been attained.

     10.3 A grant of Restricted Stock shall entitle a Participant to receive, on
the date or dates designated by the Plan Administrator, upon payment to the
Company of the par value of the Common Stock in a manner determined by the Plan
Administrator, the number of shares of Common Stock selected by the Plan
Administrator. The Plan Administrator may require, under such terms and
conditions as it deems appropriate or desirable, that the certificates for
Restricted Stock delivered under the Plan may be held in custody by a bank or
other institution, or that the Company may itself hold such shares in custody
until the Restriction Period (as defined in Section 10.4) expires or until
restrictions thereon otherwise lapse, and may require, as a condition of any
issuance of Restricted Stock that the Participant shall have delivered a stock
power endorsed in blank relating to the shares of Restricted Stock.

     10.4 During a period of years following the date of grant, as determined by
the Plan Administrator, which shall in no event be less than one (1) year (the
“Restriction Period”), the Restricted Stock may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of by the
recipient, except in the event of death or Permanent Disability, the transfer to
the Company as provided under the Plan or the Plan Administrator’s waiver or
modification of such restrictions in the agreement evidencing the grant of
Restricted Stock, or by resolution of the Plan Administrator adopted at any
time.

     10.5 Except as provided in Section 10.6 or 10.7, if a Participant
terminates employment with the Company for any reason before the expiration of
the Restriction Period, all shares of Restricted Stock still subject to
restriction shall be forfeited by the Participant to the Company. In addition,
in the event of any attempt by the Participant to

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 25

 



--------------------------------------------------------------------------------



 



sell, exchange, transfer, pledge or otherwise dispose of shares of Restricted
Stock in violation of the terms of the Plan, such shares shall be forfeited to
the Company.

     10.6 The Restriction Period for any Participant shall be deemed to end and
all restrictions on shares of Restricted Stock shall lapse, upon the
Participant’s death or Permanent Disability or any termination of employment
determined by the Plan Administrator to end the Restriction Period.

     10.7 The Restriction Period for any Participant shall be deemed to end and
all restrictions on shares of Restricted Stock shall terminate immediately upon
a Change in Control.

     10.8 When the restrictions imposed by Section 10.4 expire or otherwise
lapse with respect to one or more shares of Restricted Stock, the Company shall
deliver to the Participant (or the Participant’s legal representative,
Beneficiary or heir) one (1) share of Common Stock for each share of Restricted
Stock. At that time, the agreement referred to in Section 10.1, as it relates to
such shares, shall be terminated.

     10.9 Subject to Section 10.3 (and Section 10.2 in the case of Performance
Restricted Stock), a Participant entitled to receive Restricted Stock under the
Plan shall be issued a certificate for such shares. Such certificate shall be
registered in the name of the Participant, and shall bear an appropriate legend
reciting the terms, conditions and restrictions, if any, applicable to such
shares and shall be subject to appropriate stop-transfer orders.

SECTION 11 REGULATORY APPROVALS AND LISTING

     11.1 The Company shall not be required to issue any certificate for shares
of Common Stock upon the exercise of an option or a stock appreciation right
granted under the Plan, with respect to a grant of Restricted Stock or Common
Stock awarded as payment of vested Units prior to:

     (a) obtaining any approval or ruling from the Securities and Exchange
Commission, the Internal Revenue Service or any other governmental agency which
the Company, in its sole discretion, shall determine to be necessary or
advisable;

     (b) listing of such shares on any stock exchange on which the Common Stock
may then be listed; or

     (c) completing any registration or other qualification of such shares under
any federal or state laws, rulings or regulations of any governmental body which
the Company, in its sole discretion, shall determine to be necessary or
advisable.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 26

 



--------------------------------------------------------------------------------



 



     All certificates for shares of Common Stock delivered under the Plan shall
also be subject to such stop-transfer orders and other restrictions as the Plan
Administrator may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which Common Stock is then listed and any applicable federal or State securities
laws, and the Plan Administrator may cause a legend or legends to be placed on
any such certificates to make appropriate reference to such restrictions. The
foregoing provisions of this paragraph shall not be effective if and to the
extent that the shares of Common Stock delivered under the Plan are covered by
an effective and current registration statement under the Securities Act of
1933, as amended, or if and so long as the Plan Administrator determines that
application of such provisions as no longer required or desirable. In making
such determination, the Plan Administrator may rely upon an opinion of counsel
for the Company.

SECTION 12 EFFECTIVE DATE AND TERM OF PLAN

     The Plan was originally adopted by the Board effective as of January 13,
1995, and approved by the Company’s stockholders on March 16, 1995. The Board
amended and restated the Plan effective as of August 1, 1998, in connection with
the reorganization of the Company into a holding company structure whereby El
Paso Energy Corporation became the publicly held company and El Paso Natural Gas
Company became a wholly owned subsidiary. This Plan was assumed by El Paso
Energy Corporation pursuant to an Assignment and Assumption Agreement effective
as of August 1, 1998, by and between El Paso Energy Corporation and El Paso
Natural Gas Company. Options, limited stock appreciation rights, stock
appreciation rights, Restricted Stock and Performance Units may be granted
pursuant to the Plan from time to time within the period commencing upon
adoption of the Plan by the Board of Directors and ending ten (10) years after
the earlier of such adoption and the approval of the Plan by the stockholders.
Options, limited stock appreciation rights, stock appreciation rights,
Restricted Stock and Performance Units theretofore granted may extend beyond
that date and the terms and conditions of the Plan shall continue to apply
thereto and to shares of Common Stock acquired thereunder. To the extent
required for compliance with Rule 16b-3, shares of Common Stock underlying
options, limited stock appreciation rights, stock appreciation rights,
Restricted Stock and Common Stock granted, subject to stockholder approval of
the Plan, to Section 16 Insiders may not be sold until a date at least six (6)
months after the date such stockholder approval is obtained, and stock
appreciation rights that are granted subject to stockholder approval of the Plan
to Section 16 Insiders may not be exercised for cash until a date at least six
(6) months after the date such stockholder approval is obtained.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 27

 



--------------------------------------------------------------------------------



 



SECTION 13 GENERAL PROVISIONS

     13.1 Nothing contained in the Plan, or in any option, limited stock
appreciation right, stock appreciation right, Restricted Stock or Performance
Unit granted pursuant to the Plan, shall confer upon any employee any right with
respect to continuance of employment by the Company or a Subsidiary, nor
interfere in any way with the right of the Company or a Subsidiary to terminate
the employment of such employee at any time with or without assigning any reason
therefor.

     13.2 Grants, vesting or payment of stock options, limited stock
appreciation rights, stock appreciation rights, Restricted Stock or Performance
Units shall not be considered as part of a Participant’s salary or used for the
calculation of any other pay, allowance, pension or other benefit unless
otherwise permitted by other benefit plans provided by the Company or its
Subsidiaries, or required by law or by contractual obligations of the Company or
its Subsidiaries.

     13.3 The right of a Participant or Beneficiary to the payment of any
compensation under the Plan may not be assigned, transferred, pledged or
encumbered, nor shall such right or other interests be subject to attachment,
garnishment, execution or other legal process.

     13.4 Leaves of absence for such periods and purposes conforming to the
personnel policy of the Company, or of its Subsidiaries, as applicable, shall
not be deemed terminations or interruptions of employment, unless a Participant
commences a leave of absence from which he or she is not expected to return to
active employment with the Company or its Subsidiaries. The foregoing
notwithstanding, with respect to Incentive Stock Options, employment shall not
be deemed to continue beyond the first ninety (90) days of such leave unless the
Participant’s reemployment rights are guaranteed by statute or contract.

     13.5 In the event a Participant is transferred from the Company to a
Subsidiary, or vice versa, or is promoted or given different responsibilities,
the stock options, limited stock appreciation rights, stock appreciation rights,
Restricted Stock and Performance Units granted to the Participant prior to such
date shall not be affected.

     13.6 The Plan shall be construed and governed in accordance with the laws
of the State of Texas, except that it shall be construed and governed in
accordance with applicable federal law in the event that such federal law
preempts state law.

     13.7 Appropriate provision shall be made for all taxes required to be
withheld in connection with the exercise, grant or other taxable event with
respect to options, limited stock appreciation rights, stock appreciation
rights, Restricted Stock and Performance Units under the applicable laws or
regulations of any governmental authority, whether federal, state or local and
whether domestic or foreign. Unless otherwise provided in the grant, a
Participant is permitted to deliver shares of Common

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 28

 



--------------------------------------------------------------------------------



 



Stock (including shares acquired pursuant to the exercise of an option or stock
appreciation right other than the option or stock appreciation right currently
being exercised, to the extent permitted by applicable regulations) for payment
of withholding taxes on the exercise of an option, stock appreciation right, or
limited stock appreciation right, upon the grant or vesting of Restricted Stock
or upon the payout of Performance Units. At the election of the Plan
Administrator or, subject to approval of the Plan Administrator at its sole
discretion, at the election of a Participant, shares of Common Stock may be
withheld from the shares issuable to the Participant upon the exercise of an
option or stock appreciation right, upon the vesting of the Restricted Stock or
upon the payout of Performance Units to satisfy tax withholding obligations. The
Fair Market Value of Common Stock as delivered pursuant to this Section 13.7
shall be valued as of the day prior to delivery, and shall be calculated in
accordance with Section 2.9. The withholding of shares of Common Stock to pay
tax obligations in connection with the exercise of an option or stock
appreciation right, the vesting of Restricted Stock or the payout of Performance
Units by a Section 16 Insider must be approved by the Plan Administrator and
must occur (i) pursuant to an irrevocable election made six (6) months in
advance of the transaction, (ii) during the period beginning on the third
business day following the date of release for publication of the quarterly or
annual summary statements of sales and earnings of the Company and ending on the
twelfth business day following such date, or (iii) otherwise in accordance with
the provisions of Rule 16b-3 and interpretations thereunder. In the event Rule
16b-3 is amended or interpreted to permit shares of Common Stock to be withheld
to pay tax obligations outside the periods described in clause (i) or (ii) of
the preceding sentence, or without Plan Administrator approval, the Plan
Administrator may determine that such provisions shall no longer apply to
Section 16 Insiders.

     Any Participant that makes a Section 83(b) election under the Code shall,
within ten (10) days of making such election, notify the Company in writing of
such election and shall provide the Company with a copy of such election form
filed with the Internal Revenue Service.

     Tax advice should be obtained by the Participant prior to the Participant’s
(i) entering into any transaction under or with respect to the Plan,
(ii) designating or choosing the times of distributions under the Plan, or
(iii) disposing of any shares of Common Stock issued under the Plan.

SECTION 14 COMPLIANCE WITH RULE 16b-3 AND SECTION 162(m)

     The Company’s intention is that, so long as any of the Company’s equity
securities are registered pursuant to Section 12(b) or 12(g) of the Exchange
Act, with respect to awards granted to or held by Section 16 Insiders, the Plan
shall comply in all respects with Rule 16b-3 and Section 162(m) and, if any Plan
provision is later found not to be in compliance with Rule 16b-3 or Section
162(m), that provision shall be deemed modified as necessary to meet the
requirements of Rule 16b-3 and Section 162(m).

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 29

 



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, and subject to Section 5.2, the Plan
Administrator may grant or vest Restricted Stock that may not be in compliance
with Section 162(m).

     Notwithstanding anything in the Plan to the contrary, the Board of
Directors, in its absolute discretion, may bifurcate the Plan so as to restrict,
limit or condition the use of any provision of the Plan to Participants who are
Section 16 Insiders without so restricting, limiting or conditioning the Plan
with respect to other Participants.

SECTION 15 AMENDMENT, TERMINATION OR DISCONTINUANCE
OF THE PLAN

     15.1 Subject to the Board of Directors and Section 15.2, the Plan
Administrator may from time to time make such amendments to the Plan as it may
deem proper and in the best interest of the Company without further approval of
the stockholders of the Company, including, but not limited to, any amendment
necessary to ensure that the Company may obtain any regulatory approval referred
to in Section 11; provided, however, that no change in any option, limited stock
appreciation right, stock appreciation right, Restricted Stock or Performance
Unit theretofore granted may be made without the consent of the Participant
which would impair the right of the Participant to acquire or retain Common
Stock or cash that the Participant may have acquired as a result of the Plan.

     15.2 To the extent required for compliance with applicable law or
regulation, including Rule 16b-3 and Section 162(m), the Plan Administrator and
the Board of Directors may not amend the Plan without the approval of the
stockholders of the Company to

     (a) materially increase the number of shares, rights or Units that may be
issued under the Plan to Section 16 Insiders;

     (b) with respect to Incentive Stock Options and any related stock
appreciation rights (whether limited or not), change the description of the
Participants or class of participants eligible for participation in the Plan,
or, with respect to all other grants under the Plan, materially modify the
requirements as to eligibility for participation in the Plan to add a class of
Section 16 Insiders; or

     (c) otherwise materially increase the benefits accruing to the Participants
under the Plan.

     15.3 Grants of Performance Restricted Stock and Performance Units shall not
be made under this Plan unless the material terms, as defined by Section 162(m),
of the Performance Goal(s) under which an award is to be paid have been
disclosed and subsequently approved by the Company’s stockholders in accordance
with Section 162(m).

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 30

 



--------------------------------------------------------------------------------



 



     15.4 The Board of Directors may at any time suspend the operation of or
terminate the Plan with respect to any shares of Common Stock, rights or
Performance Units which are not at that time subject to option, limited stock
appreciation right, stock appreciation right or grant of Restricted Stock, or
with respect to any Performance Units not yet granted under Section 9.

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 31

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused the Plan to be amended and
restated effective as of August 1, 1998.

            EL PASO ENERGY CORPORATION
      By  /s/ JOEL RICHARDS III       Title: Executive Vice President     

ATTEST:

         
By
  /s/ DAVID L. SIDDALL    

        Title: Corporate Secretary    

        El Paso Energy Corporation
1995 Omnibus Compensation Plan   Page 32

 